NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


SEAN LUCEY and LUCEY CORP,                     )
                                               )
             Appellants,                       )
                                               )
v.                                             )
                                               )      Case No. 2D17-4935
DEEPAK KRISHNAMOORTHY,                         )
ABDUL HAFIZ HYATH MOHAMMED,                    )
GOPI CHANDRAN, HEMA                            )
CHANDRAN, RACHNA BIRLA,                        )
VIGNESH BIRLA,                                 )
RAJ KAMALNATHAN, and                           )
VENKATA JAKKULA                                )
                                               )
             Appellees.                        )
                                               )

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge

Kathleen S. Lucey of Law Office of
Kathleen S. Lucey, Saint Petersburg, for
Appellants

William J. Schifino, and John A. Schifino of
Burr & Forman, LLP, Tampa, for Appellees


PER CURIAM.


             Affirmed.
BLACK and ATKINSON, JJ., and CASE, JAMES, ASSOCIATE JUDGE, Concur.




                                  -2-